Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-5, 8-11, 14-18 and 21 (renumbered as claims 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Rahemar et al. (US 20150091891 A1) discloses a processor-implemented method for generating 3-Dimensional (3D; object image variations, the method comprising rendering a plurality of color and depth (RGB D) image pair variations of an object based on a synthesized RGB-D image pair o! the object (Teleporting device/Teleporting terminal; A computer device or a combination of devices coupled to an internet enabled computing device comprising of at least one RGB (Rea Green. Blue) sensor, which is a high definition camera with HD resoÄin of 720P (1280.times.720 pixels) or Full HD resolution of 1080P (1920-times 1080 pixels) that captures the live object images at each of the teleporting terminal; at least one audio sensor, and at least one depth sensor, which is based on generating 3D maps of the objects at each of the teleportation terminal, para. 0048: (depth sensor plus RGB camera) 304, para. 0084). the rendering comprising, for each of the variations,
adjusting visual effects of a generated background scene based on application of simulated cantera parameters (computer programs that fine tunes in real time lhe composition of all the elements of the teleported scene, such as host and remote objects, background layers of computer graphics, para. 0065).
However, the closest prior art of record, namely, Rahemar et al. does not disclose “rendering a plurality of color and depth (RGB-D) image pair variations of an object based on a synthesized RGB-D image pair of the object, ones of the RGB-D image pair variations associated with respective adjusted visual effects of a generated background scene, the visual effects of the generated background scene adjusted based on application of simulated camera parameters; generating an object recognition classifier based on a first subset of the rendered RGB-D image pair variations; and testing the object recognition classifier based on a second subset of the rendered RGB-D image pair variations." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 3-5 and 8 (renumbered as claims 2-5) are allowable as they depend from an allowable base independent claim 2 (renumbered as claim 1).
Independent claims 9 (renumbered as claim 6) and 15 (renumbered as claim 10) are citing the same or similar subject matter and are also allowed.
Dependent claims 10, 11 and 14 (renumbered as claims 7-9) are allowable as they depend from an allowable base independent claim 9 (renumbered as claim 6).
Dependent claims 16-18 and 21 (renumbered as claims 11-14) are allowable as they depend from an allowable base independent claim 15 (renumbered as claim 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677